Citation Nr: 0418778	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a right knee injury 
with degenerative changes.

2.  Entitlement to a disability rating in excess of 10 
percent for instability of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for a right knee scar.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran had active military service from January 1981 to 
January 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The RO granted service connection 
for a residual scar, postoperative, right knee, evaluated as 
10 percent disabling; and granted an increased rating for the 
veteran's service-connected postoperative residuals of a 
right knee injury, with degenerative changes, from zero 
percent to 10 percent disabling.  The veteran has timely 
perfected an appeal of these determinations to the Board.

In a June 2003 Supplemental Statement of the Case (SSOC), the 
RO announced the decision granting service connection for 
instability of the right knee, associated with the 
postoperative right knee injury with degenerative changes, 
evaluated as 10 percent disabling.  The date stamped on the 
cover letter providing notice of the SSOC is June 24, 2003.  
The RO then issued a June 2003 Decision Review Officer's 
(DRO) decision, which also announced the decision granting 
service connection for right knee instability.  The date 
stamped on the cover letter providing the veteran notice of 
the DRO decision is June 30, 2003.  Thereafter, in September 
2003, the veteran, by and through his representative, 
submitted a statement indicating that he wished to continue 
his appeal of the evaluation for the right knee, to include 
instability, degenerative joint disease, and a scar, each 
rated as 10 percent disabling.

Due to these rating actions, the RO in effect assigned 
separate 10 percent ratings for degenerative joint disease 
(i.e., arthritis) and instability of the right knee, as 
residual disabilities resulting from the service incurred 
right knee injury.  In doing so, the RO properly furnished 
the veteran the June 2003 SSOC addressing the separate rating 
issue, as this matter is a part of the current appeal 
concerning the issue of an increased rating for the residuals 
of a right knee injury addressed in the January 2003 
Statement of the Case (SOC).  38 C.F.R. § 19.31 (2003).  
Accordingly, the Board has phrased the issues as listed on 
the cover page of the decision.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a right knee 
injury with degenerative changes are manifested by impairment 
that results in chronic and recurrent pain on motion, 
functional loss, and slight overall limitation of motion of 
the knee due to pain; however; even when pain is considered, 
the veteran's right knee degenerative joint disease is not 
shown to result in functional loss consistent with or 
comparable to limitation of motion of the right leg to 30 
degrees on flexion or to 15 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

2.  The veteran's instability of the right knee is manifested 
by slight lateral instability of the right knee.

3.  The veteran's right knee scar has been shown on objective 
demonstration to be tender but without listful paraesthesia.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative residuals of a right knee injury 
with degenerative changes have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2003).

3.  The criteria for a disability rating in excess of 10 
percent for a right knee scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.59 (2003); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims.  In July 2002 
and August 2003 letters, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate his claims.  Additionally, the veteran was 
provided with a copy of the appealed October 2002 rating 
decision, January 2003 SOC, June 2003 SSOC and June 2003 DRO 
decision.  Lastly, in March 2004, in response to a revision 
of the rating criteria regarding disabilities of the skin, to 
include scars, VA issued the veteran and his representative a 
letter informing them of the revised criteria and providing 
them an opportunity to submit additional evidence or 
argument.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  The July 2002 and August 2003 
letters asked the veteran to submit current medical evidence 
showing that his disabilities have increased in severity 
beyond the evaluation currently assigned.  Specifically, the 
letters asked the veteran to identify the name and address of 
any person, agency, or company that has records pertinent to 
his claim, including medical records, so that VA could obtain 
those records.  The letters also asked the veteran to inform 
VA of any additional information or evidence that might help 
support his claims.  Additionally, the letters informed the 
veteran that VA would obtain relevant records, including 
medical records, employment records, and records from other 
federal agencies.  Furthermore, the letters informed the 
veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claims.  
Additionally, in a December 2003 letter, VA provided the 
veteran with another opportunity to submit additional 
evidence concerning his appeal.  Lastly, in March 2004, VA 
issued the veteran and his representative a letter informing 
them of the revised criteria regarding disabilities of the 
skin and providing them an opportunity to submit additional 
evidence or argument.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
information and evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claim.  In addition, the Board finds that VA has made 
reasonable efforts to inform the veteran that he could submit 
any information or evidence in support of his claim.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA medical records, a 
VA examination report, and assertions made by the veteran in 
support of his claims.  The Board observes that the veteran 
indicated in July 2003 that he had no further evidence 
pertaining to his appeal.  Moreover, the Board observes that 
the veteran has not responded to the March 2004 VA letter 
providing him with an opportunity to submit additional 
evidence or argument regarding the revised criteria for 
disabilities of the skin.  Under the circumstances in this 
case, the Board finds that the veteran has received the 
notice and assistance contemplated by law and adjudication of 
his claims poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The record shows that, in a July 1986 rating decision, the RO 
granted service connection for postoperative residuals of a 
right knee injury and assigned a noncompensable rating.  In 
May 2002, the veteran, in essence, submitted a claim for an 
increase in his service-connected right knee disability.  

At an August 2002 VA examination, the veteran complained of 
severe pain in his right knee on a daily basis.  He stated 
that he takes over-the-counter pain medication as well as 
muscle relaxants.  He also stated that he had made multiple 
visits to the emergency room and that he had been prescribed 
narcotics, which helped ease the pain.  In addition, the 
veteran reported that his right knee gives and that he is 
unable to squat to pick up anything.  The veteran also noted 
that he can walk fairly long distances but has significant 
pain.  Finally, the veteran denied using any assistance 
devices such as braces and denied undergoing any physical 
therapy.  

The examiner observed that the veteran walked with an 
antalgic gait favoring his right knee.  The examiner found 
that the right knee showed 0 to 100 degree range of motion.  
The examiner also reported stability of the patella, 
stability of the knee to anterior and posterior varus valgus 
stresses, and crepitus within the knee joint but not in the 
tibia or femur.  Additionally, the examiner noted that the 
veteran had pain with the lateral McMurray's examination, 
which was suggestive of trouble with the lateral compartment 
of the knee, no real pain with the medial type McMurray's 
examination, and negative apprehension tests.  The examiner 
also noted an absence of effusion.  Then, the examiner 
reported that the veteran demonstrated 5/5 strength in all 
major muscle groups of his right lower extremity, had normal 
sensation of the right lower extremity, and was able to heel 
and toe walk without difficulty.  Finally, the examiner 
concluded that the veteran had right knee stiffness and 
degenerative joint disease.  

With respect to the scar, the examiner noted a lateral scar 
on the veteran's right knee measuring approximately 20 cm in 
length and 5 mm in width and hypopigmented surrounding skin.  
The examiner stated that the scar was not elevated or 
depressed.  He also stated that the veteran had tenderness to 
palpation over the course of the scar but no listful 
paraesthesias.  

Additionally, the record reveals an August 2002 VA radiology 
report that indicates post traumatic change involving the 
proximal tibia, specifically degenerative change at the 
anterior tibial tuberosity.  The report also notes an absence 
of effusions.  

The record also contains post-service VA outpatient treatment 
reports from January to March 2003.  The reports contain 
complaints of pain and popping in the right knee and of a 
feeling that his right knee is popping out of place, and 
reflect a request for a knee brace.  The veteran stated that 
his knee gives out at times and that it feels as if it is 
popping out of place.  There are several reports of crepitus, 
grinding, and crunching sounds.  Of particular note is a 
February 2003 entry reporting that flexion of the right knee 
was limited to 80 degrees with pain at the end range, that 
extension had full range of motion but with pain, and that 
there was no instability of the knee.  Additionally, a March 
2003 entry indicates no effusion of the right knee with full 
passive range of motion with mild crepitus, positive McMurray 
test, pes anserine bursal tenderness on palpation, no backers 
cyst palpable, positive genu varus with mild medial 
collateral laxity.  

The veteran contends that two staples were inserted in his 
knee, that it is very painful, and that there is a popping 
sound every time he walks.  The veteran also requests a 60 
percent evaluation.



III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

A.  Postoperative Residuals of a Right Knee Injury
with Degenerative Changes

The veteran's postoperative residuals of a right knee injury 
with degenerative changes is currently evaluated as 10 
percent disabling under Diagnostic Code 5010-5260, 38 C.F.R. 
§ 4.71a (2003).

The veteran contends that his right knee disability is 
productive of pain and corresponding functional loss, 
including limitation of motion, weakness and fatigue, and 
thus warrants a higher initial evaluation.  

Under Diagnostic Code 5010, traumatic arthritis will be rated 
as degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined not added.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a; see 
also Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable: for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's postoperative residuals 
of a right knee injury with degenerative changes warrants a 
rating greater than 10 percent.  In this regard, the Board 
notes that, although his degenerative joint disease is 
productive of pain and functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings reported in the August 2002 VA examination 
and February 2003 VA outpatient note, which are consistent 
with a noncompensable evaluation under both diagnostic codes 
5260 and 5261, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5003; Hicks and Litchenfels, both supra.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee degenerative joint 
disease.  However, because the evidence shows that the 
veteran does not have ankylosis of the knee, and in the 
absence of clinical evidence of or of disability comparable 
to right knee ankylosis or malunion of the tibia and fibula 
with moderate knee or ankle disability, a rating greater 10 
percent under Diagnostic Code 5256 or 5262 is not warranted.

B.  Instability of the Right Knee

The veteran's instability of the right knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257, 
38 C.F.R. § 4.71a (2002).

The Board observes that the August 2002 VA examination noted 
stability of the patella and stability of the knee to 
anterior and posterior varus valgus stresses.  The Board also 
notes that examiner did report that the veteran had pain with 
the lateral McMurray's exam, which was suggestive of trouble 
with the lateral compartment of the knee.  The Board further 
observes that a February 2003 VA outpatient treatment note 
indicated no instability of the knee.  Additionally, the 
Board observes that a March 2003 entry indicated a positive 
McMurray test and positive genu varus with mild medial 
collateral laxity.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's instability of the right knee, 
associated with postoperative residuals of a right knee 
injury with degenerative changes, warrants a rating greater 
than 10 percent.  In this regard, a higher evaluation is not 
warranted as the veteran's disability does not reflect 
moderate lateral instability.  

C.  Right Knee Scar

The veteran's right knee scar is currently evaluated as 10 
percent disabling under Diagnostic Code 7804, 38 C.F.R. § 
4.118 (2003).  

The Board observes that VA amended the criteria by which 
disabilities of the skin are rated, effective July 31, 2002.  
See 67 Fed. Reg. 49,590-99 (2002).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's right knee scar, 
associated with postoperative residuals of a right knee 
injury with degenerative changes, warrants a rating greater 
than 10 percent.  In this regard, the Board notes that the 
August 2002 VA examination report noted tenderness of the 
scar upon palpation but no listful paraesthesia.  The Board 
observes that both former and revised Diagnostic Code 7804 
provide for a maximum 10 percent rating for superficial scars 
that are painful on examination.  The Board also notes that 
the examiner described the size of the scar as being 10 
square centimeters (20 cm by 5 mm).  In this regard, the 
Board observes that the veteran's scar is less than 77 square 
centimeters and thus a higher evaluation is not warranted 
under revised Diagnostic Code 7801.  Additionally, the Board 
observes that a higher evaluation is not warranted under 
revised Diagnostic Code 7802 or 7803 as a 10 percent 
evaluation is the maximum under each diagnostic code.  

The Board notes that both former and revised Diagnostic Code 
7805 for other scars provide that the disability is to be 
rated based upon the limitation of function of the part 
affected, and because this impairment is already contemplated 
under Diagnostic Code 5010-5260, the assignment of a separate 
evaluation would compensate the same pathology under 
different diagnostic codes and thus violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2003).  As such, under 
Diagnostic Code 7805, a higher schedular rating is not 
warranted.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee scar.  However, 
because the evidence shows that the veteran's scar does not 
involve the head, face or neck, or is a result of burns, a 
rating greater than 10 percent under former Diagnostic Code 
7800, 7801, or 7802 is not warranted.  Likewise, because the 
evidence shows that the veteran's scar does not involve the 
head, face or neck, a rating greater than 10 percent under 
revised Diagnostic Code 7800 is not warranted.  

D. Extraschedular Consideration

Furthermore, the Board has considered whether the veteran's 
degenerative changes, instability and scar of the right knee 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this regard, the Board notes that the 
veteran's disabilities have not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. § 
3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 10 percent for the veteran's 
degenerative changes, instability and scar of the right knee 
scar.


ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of a right knee injury with degenerative changes is 
denied.

A disability rating in excess of 10 percent for instability 
of the right knee is denied.

A disability rating in excess of 10 percent for a right knee 
scar, is denied.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



